Name: Commission Regulation (EC) No 753/2003 of 29 April 2003 amending Regulation (EC) No 98/2003 as regards the number of pigs intended to support livestock farming in the French overseas departments
 Type: Regulation
 Subject Matter: overseas countries and territories;  agricultural activity;  production;  means of agricultural production;  economic policy
 Date Published: nan

 Avis juridique important|32003R0753Commission Regulation (EC) No 753/2003 of 29 April 2003 amending Regulation (EC) No 98/2003 as regards the number of pigs intended to support livestock farming in the French overseas departments Official Journal L 107 , 30/04/2003 P. 0003 - 0004Commission Regulation (EC) No 753/2003of 29 April 2003amending Regulation (EC) No 98/2003 as regards the number of pigs intended to support livestock farming in the French overseas departmentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 6(5) thereof,Whereas:(1) Commission Regulation (EC) No 98/2003 of 20 January 2003 establishing the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and for agricultural inputs and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001(2), as last amended by Regulation (EC) No 457/2003(3), establishes the number of animals qualifying for aid based on the provisional forecasts for 2003.(2) In order to develop the production potential of the French overseas departments and satisfy the increase in local demand, the number of breeding pigs should be increased.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1Part 3 of Annex II to Regulation (EC) No 98/2003 is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 14, 21.1.2003, p. 32.(3) OJ L 69, 13.3.2003, p. 21.ANNEX"Part 3Pig farmingNumber of animals and aid for supplying animals from the Community per calendar year>TABLE>"